Title: To George Washington from Lafayette, 10 August 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Philadelphia tuesday Evening [10 August 1784]

I Have Already Had the pleasure to Acquaint You with My Arrival in America, and am Endeavouring to Reach Mount Vernon as soon as possible—My first plan was only to Stay here two days, but the Affectionate Reception I Have met with in this City, and the Returning some Compliments to the Assembly Render it Necessary for me to Stay one day longer—on friday I will Be at the Head of elk—the next day at Baltimore, and By Sunday or Monday I Hope at last to be Blessed with a sight of My dear General—there is no Rest for me Untill I get to Mount vernon—I long for the pleasure to embrace you, My dear General, and the Happiness of Being once more with You will be so great that No words Can Ever Express it—Adieu, my dear General, in a few days I’ll Be at Mount vernon, and I do already feel delighted with so charming a prospect —My Best Respects wait Upon Mrs Washington, and not long after You Receive this, I shall tell You Myself How Respectfully and affectionately I Have the Honor to Be My dear General Your Most obedient Humble Servant

Lafayette


in Case Your Affairs Call You to the Spring I Beg leave either to go there after you or to Accompagny You in Your journey.

